Citation Nr: 0703499	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran has been diagnosed as having PTSD primarily 
based on an account of post-service stressors.

3.  There is no credible supporting evidence that the veteran 
was exposed to stressors during service, and the Board finds 
that the in-service stressor accounts provided by the 
veteran, standing alone, are not convincing.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2002 and January 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claim.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Although the veteran did not receive 
additional notice regarding potential ratings and effective 
dates, See Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Board concludes that in light of the denial of his claim for 
service connection, any failure to provide such notice was 
non prejudicial.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

The veteran's service medical records do not contain any 
significant references to a psychiatric disorder.  The report 
of a medical history given by the veteran in November 1969 
for the purpose of separation from service shows that he 
denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.   The report of a medical 
examination conducted at that time showed that psychiatric 
evaluation was normal.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service in the year 
2001.  There is no medical evidence linking any current 
diagnosis other than PTSD to service.  The Board notes that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).

During the hearing held before the undersigned Veterans Law 
Judge in May 2005, the veteran testified that while in 
Vietnam he was assigned to a special services unit that 
helped put on shows and arrange hospital tours.  He stated 
that he was an administrative person assigned to the office.  
However, he also reported that he had to go out on search and 
destroy missions outside the perimeter three or four times a 
week.  

The Board notes that the veteran's medical treatment records 
indicate that his currently diagnosed PTSD is primarily 
attributable to a post-service stressor.  For example, a VA 
mental health progress note dated in January 2002 reflects 
that "This is a Vietnam veteran who did not have any overt 
signs of PTSD after the war, but has experienced PTSD 
symptoms in response to September 11.  He was across the 
street from the South Tower and saw people jumping from the 
buildings, [and] saw the second plane hit that tower."  
Similarly, a VA treatment record dated in December 2001 
reflects that the "Patient continues to suffer from 
traumatic stress related to September 11th."   A record dated 
in January 2002 indicates that the veteran had "complaints 
all of which began following the 9/11/01 WTC attack." 

The Board has noted that the veteran has submitted a written 
statement from a VA clinical psychologist which is to the 
effect that the veteran reported stressors in service such as 
going on patrol and encountering enemy fire with death and 
wounding of members of his unit.  Significantly, however, the 
Board finds that the evidence fails to establish that the 
veteran was exposed to the claimed stressors in service.  The 
veteran described his claimed stressors in written responses 
to the PTSD questionnaire dated in November 2002.  He 
reported that he was in Long Binh in Vietnam from July 1968 
to July 1969, and was assigned to a special services unit 
with another duty in a search and destroy outfit.  He stated 
that events that lead to his PTSD were many, but the 1969 Tet 
offensive remained with him over the years as they had seven 
wounded and two or three killed.  The veteran also made 
references to a mortar attack, a jail, ammo dump explosion, 
and taking part in many search and destroy missions.    

Initially, the Board notes that the Tet Offensive primarily 
occurred in the first half of 1968 prior to the veteran's 
arrival in Vietnam.  In addition, the Board has reviewed the 
veteran's service personnel records, but finds no indication 
that he was exposed to combat and no information to confirm 
his claimed stressors.  The veteran's DD 214 shows that he 
served in the United States Army from February 1968 to 
February 1970.  His military occupational specialty listed on 
his DD 214 was unit supply specialist.  He was in Vietnam 
from July 1968 to July 1969.  During that period, his 
principal duty was as a  "Recreation Specialist," and he 
was assigned to the 56thApu dy/w HHC USAG Long Binh Post."  
This is seemingly inconsistent with his claim of having gone 
on many search and destroy missions.  He received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the National 
Defense Service Medal, but did not receive any decorations or 
medals which are awarded exclusively for involvement in 
combat.  

The Board has reviewed articles submitted by the veteran 
which indicated that the Long Binh installation was subjected 
to various enemy attacks.  However, the articles do not 
indicate the specific dates of such attacks, and there is no 
indication that such attacks in any way involved the veteran.  

The Board finds that the present case differs substantially 
from a court decision which indicated that a rocket attack at 
a large base in Vietnam may be a sufficient PTSD stressor, 
and a veteran's claimed personal exposure to the rocket 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
rocket attack.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The facts of the present case differ substantially 
enough from the Pentecost case as to prevent the principles 
discussed in that case from providing a basis for allowing 
the present claim.  The Pentecost case involved a diagnosis 
of post-traumatic stress disorder based simply on having 
heard rockets whistling overhead and being in fear on that 
basis.  Therefore, the fact that the Pentecost veteran's unit 
was in the general area where rocket attacks occurred was 
sufficient to verify his claimed stressor even in the absence 
of evidence confirming that a rocket attack directly affected 
his unit by causing casualties or damage in his immediate 
area.  The Board notes that part of the underlying rationale 
of that decision is the fact that a rocket attack would 
reasonably inspire fear in anyone who hears such rockets as 
the person would potentially be in danger.  The claimed 
stressor in the present case upon which the diagnosis of PTSD 
was based (the incident of going on combat patrols), in 
contrast, was not corroborated because the veteran could not 
supply adequate information such as more specific dates to 
allow the RO to attempt to obtain verification.  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors, standing alone, are not 
credible.   The Board notes that his claimed action would 
seem to be inconsistent with his military occupational 
specialty.  Moreover, there is nothing in his service 
personnel records to corroborate the occurrence of such 
significant events.  The Board also notes that, the evidence 
in this case, unlike the evidence in Doran, does not include 
any lay statements from other servicemen corroborating the 
veteran's account of his claimed stressors.    

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the diagnosis was based primarily on post-
service stressors.  Moreover, the question of whether he was 
exposed to a stressor in service is a factual determination 
and VA adjudicators are not bound to accept the veteran's 
statements of exposure to combat simply because treating 
medical providers have done so. Wood, 1 Vet. App. 190 at 193 
(1001).  There is no verification that the veteran was 
exposed to his claimed stressors.  As a result, under 38 
C.F.R. § 3.304(f), the diagnoses of PTSD cannot form the 
groundwork necessary to support the veteran's claim.  The 
Board finds that the evaluations which produced diagnoses of 
PTSD relied on post-service or unconfirmed stressors.  
Establishing service connection for PTSD requires both a 
medical diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  In the absence of credible 
supporting evidence of a stressor, the diagnosis of PTSD by a 
medical professional is insufficient to establish service 
connection for such disorder.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


